Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 10 - 12,  15, 17 – 22, 26 – 28, 31, and 33 - 56 are rejected under 35 U.S.C. 102(2(b)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu et al. (US 2021/0058884 A1).

Regarding claim 1, Liu discloses a method and apparatus for implementing network synchronization comprising the features:
	a method for wireless communication [Liu: see Abstract], comprising: 
receiving, by a first node in a wireless network, a media access control (MAC) control element (CE) including an indication of a downlink transmission timing advance for transmitting downlink communications to a downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing 
transmitting the downlink communications from the first node to the downstream node based on the MAC CE [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0097 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information; the first node may then send downlink data to the terminal using the determined downlink frame timing].

Regarding claim 2, Liu further discloses the features comprising:
the method of claim 1, wherein the indication of the downlink transmission timing advance includes a value that is relative to an uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium , and
further comprising computing the downlink transmission timing advance based at least in part on the value and the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information].

	Regarding claim 3, Liu further discloses the features comprising:
	the method of claim 2, further comprising receiving, by the first node, an indication of the uplink transmission timing advance for transmitting uplink communications to an upstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0081 & section 0084; the first (relay) 

Regarding claim 4, Liu further discloses the features comprising:
	the method of claim 3, further comprising: 
determining, based at least in part on the uplink transmission timing advance, a timing for transmission of the uplink communications to the upstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the upstream node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]; and 
transmitting the uplink communications from the first node to the upstream node based on the timing [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also 

Regarding claim 5, Liu further discloses the features comprising:
	the method of claim 3, wherein the indication of the downlink transmission timing advance is received from the upstream node in the wireless network [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]. 

	Regarding claim 6, Liu further discloses the features comprising:
the method of claim 5, wherein the indication of the downlink transmission timing advance is received from an upstream access network function of the upstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information; the first network timing advance is a TA currently maintained by the second node and the offset is an adjustment value configured b the second node]. 

	Regarding claim 10, Liu further discloses the features comprising:
	the method of claim 3, further comprising: 
determining a granularity of a timing advance (TA) command corresponding to the uplink transmission timing advance based at least in part on a subcarrier spacing associated with uplink transmissions [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0096 & Figure 6 and sections 0113 - 0119; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first and 
determining a timing for transmission of uplink data based at least in part on applying the uplink transmission timing advance to the granularity [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0097 & Figure 6 and 0113 - 0119; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node may obtain an adjusted timing advance and send uplink information to the upstream node]. 

	Regarding claim 11, Liu further discloses the features comprising:
	the method of claim 1, further comprising: determining a granularity of a timing advance (TA) command corresponding to the downlink transmission timing advance based at least in part on a subcarrier spacing associated with downlink transmissions [Liu: see Figure 6 and  section 0113 – 0119 & Figure 4 and sections 0093 - 0096]; and 
determining a timing for transmission of data based at least in part on applying the downlink transmission timing advance to the granularity [Liu: see Figure 6 and sections 0113 – 0119 & Figure 4 and sections 0093 - 0096]. 

	Regarding claim 12, Liu further discloses the features comprising:
the method of claim 1, further comprising scheduling, based at least in part on the downlink transmission timing advance, transmission of the downlink communications to the downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 007 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information; the first node may then send downlink data to the terminal using the determined downlink frame timing].

	Regarding claim 15, Liu further discloses the features comprising:
the method of claim 1, wherein receiving the indication of the downlink transmission timing advance is based at least in part on a raster used by the first node to transmit a random access preamble to an upstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the second node may estimate the transmission delay through the uplink signal of the first node (e.g. random access preamble) to obtain the first network timing advance of the first node;  the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a 

Regarding claim 17, Liu discloses a method and apparatus for implementing network synchronization comprising the features:
	an apparatus for wireless communication [Liu: see Abstract], comprising: 
a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:
receive a media access control (MAC) control element (CE) including an indication of a downlink transmission timing advance for transmitting downlink communications to a downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information], and
transmit the downlink communications from the first node to the downstream node based on the MAC CE [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0097 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or 

Regarding claim 18, Liu further discloses the features comprising:
the apparatus of claim 17, wherein the indication of the downlink transmission timing advance includes a value that is relative to an uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first network timing advance is estimated by the second node (or donor/upper node) based on the transmission delay through the uplink signal of the first node (section 0091); the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information], and
wherein the one or more processors are further configured to compute the downlink transmission timing advance based at least in part on the value and the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; 

Regarding claim 19, Liu further discloses the features comprising:
	the apparatus of claim 18, wherein the one or more processors are further configured to receive an indication of the uplink transmission timing advance for transmitting uplink communications to an upstream node in a wireless network [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the upstream node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]. 
. 
Regarding claim 20, Liu further discloses the features comprising:
the apparatus of claim 19, wherein the one or more processors are further configured to: 
determine, based at least in part on the uplink transmission timing advance, a timing for transmission of the uplink communications to the upstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the upstream node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]; and 
transmit the uplink communications to the upstream node based on the timing [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the upstream node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information].

	Regarding claim 21, Liu further discloses the features comprising:
	the apparatus of claim 19, wherein the indication of the downlink transmission timing advance is received from the upstream node in the wireless network [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]. 

 	Regarding claim 22, Liu further discloses the features comprising:
the apparatus of claim 21, wherein the indication of the downlink transmission timing advance is received from an upstream access network function of the upstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received 

	Regarding claim 26, Liu further discloses the features comprising:
	the apparatus of claim 17, wherein the one or more processors are further configured to: determine a granularity of a timing advance (TA) command corresponding to the downlink transmission timing advance based at least in part on a subcarrier spacing associated with downlink transmissions [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0096 & Figure 6 and sections 0113 - 0119; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node; the offset in the transmission timing information is configured by using an integer multiple of Tc as a granularity; configuration granularity  may also be directly obtained based on a subcarrier spacing of an SS block or the relay node or an upper-level node]; and 
determine a timing for transmission of uplink data based at least in part on applying the uplink transmission timing advance to the granularity [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0097 & Figure 6 and 0113 - 0119; the first (relay) node receives transmission timing information sent by the 

	Regarding claim 27, Liu further discloses the features comprising:
	the apparatus of claim 17, wherein the one or more processors are further configured to: determine a granularity of a timing advance (TA) command corresponding to the downlink transmission timing advance based at least in part on a subcarrier spacing associated with downlink transmissions [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0096 & Figure 6 and sections 0113 - 0119; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node; the offset in the transmission timing information is configured by using an integer multiple of Tc as a granularity; configuration granularity  may also be directly obtained based on a subcarrier spacing of an SS block or the relay node or an upper-level node]; and 
determine a timing for transmission of data based at least in part on applying the downlink transmission timing advance to the granularity [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0097 & Figure 6 and 
	
	Regarding claim 28, Liu further discloses the features comprising:
	the apparatus of claim 17, wherein the one or more processors are further configured to schedule, based at least in part on the downlink transmission timing advance, transmission of the downlink communications to the downstream [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 007 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information; the first node may then send downlink data to the terminal using the determined downlink frame timing].

Regarding claim 31, Liu further discloses the features comprising:
the apparatus of claim 17, wherein the one or more processors are configured to receive the indication of the downlink transmission timing advance is based at least in part on a raster used by the first node to transmit a random access preamble to an upstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the second node may estimate the transmission delay through the uplink signal of the first node (e.g. random access preamble) to obtain the first network timing advance of the first node; the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information].

Regarding claim 33, Liu discloses a method and apparatus for implementing network synchronization comprising the features:
an apparatus for wireless communication [Liu: see Figures 1 – 4 and Abstract], comprising: 
means for receiving a media access control (MAC) control element (CE) including an indication of a downlink transmission timing advance for transmitting downlink communications to a downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second and 
means for transmitting the downlink communications to the downstream node based on the MAC CE [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0097 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information; the first node may then send downlink data to the terminal using the determined downlink frame timing].
. 
Regarding claim 34, Liu further discloses the features comprising:
the apparatus of claim 33, wherein the indication of the downlink transmission timing advance includes a value that is relative to an uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may and 
further comprising means for computing the downlink transmission timing advance based at least in part on the value and the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information].
 
Regarding claim 35, Liu further discloses the features comprising:
the apparatus of claim 34, further comprising means for receiving an indication of the uplink transmission timing advance for transmitting uplink communications to an upstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) 

Regarding claim 36, Liu further discloses the features comprising:
the apparatus of claim 35, further comprising: means for determining, based at least in part on the uplink transmission timing advance, a timing for transmission of the uplink communications to the upstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the upstream node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]; and 
means for transmitting the uplink communications to the upstream node based on the timing [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control 

Regarding claim 37, Liu discloses a method and apparatus for implementing network synchronization comprising the features:
a non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communications, the code comprising code for: 
receiving, by a first node in a wireless network, a media access control (MAC) control element (CE) including an indication of a downlink transmission timing advance for transmitting downlink communications to a downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]; and
transmitting the downlink communications from the first node to the downstream node based on the MAC CE [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0097 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information; the first node may then send downlink data to the terminal using the determined downlink frame timing].

Regarding claim 38, Liu further discloses the features comprising:
the non-transitory computer-readable medium of claim 37, wherein the indication of the downlink transmission timing advance includes a value that is relative to an uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first network timing advance is estimated by the second node (or donor/upper node) based on the transmission delay through the uplink signal of the first node (section 0091); the first node determines frame timing of the first and 
further comprising code for computing the downlink transmission timing advance based at least in part on the value and the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information].
 
Regarding claim 39, Liu further discloses the features comprising:
the non-transitory computer-readable medium of claim 38, further comprising code for receiving, by the first node, an indication of the uplink transmission timing advance for transmitting uplink communications to an upstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the upstream node based on the first network timing advance; the first node 
. 
Regarding claim 40, Liu further discloses the features comprising:
the non-transitory computer-readable medium of claim 39, further comprising code for: determining, based at least in part on the uplink transmission timing advance, a timing for transmission of the uplink communications to the upstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the upstream node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]; and 
transmitting the uplink communications from the first node to the upstream node based on the timing [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node 

Regarding claim 41, Liu discloses a method and apparatus for implementing network synchronization comprising the features:
a method for wireless communication [Liu: see Abstract], comprising: 
transmitting, by a first node to a downstream node, an indication of an uplink transmission timing advance for transmitting uplink communications to the first node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the first node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]; and
transmitting, by the first node to the downstream node, an indication of a downlink transmission timing advance for transmitting downlink communications from the downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) 
. 
Regarding claim 42, Liu further discloses the features comprising:
the method of claim 41, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first network timing advance is estimated by the second node (or donor/upper node) based on the transmission delay through the uplink signal of the first node (section 0091); the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]. 

Regarding claim 43, Liu further discloses the features comprising:
the method of claim 41, further comprising receiving, from the downstream node, one or more uplink transmissions based on the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the upstream node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]. 

Regarding claim 44, Liu further discloses the features comprising:
the method of claim 41, wherein transmitting the indication of the downlink transmission timing advance is based at least in part on a raster over which a random access channel request is received from the downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information].

Regarding claim 45, Liu discloses a method and apparatus for implementing network synchronization comprising the features:
an apparatus for wireless communication [Liu: see Figures 1 – 4 and Abstract], comprising: 
a transceiver; 
a memory configured to store instructions; and 
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 
transmit to a downstream node, an indication of an uplink transmission timing advance for transmitting uplink communications to the apparatus [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the first node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]; and
transmit to the downstream node, an indication of a downlink transmission timing advance for transmitting downlink communications from the downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 
. 
Regarding claim 46, Liu further discloses the features comprising:
the apparatus of claim 45, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first network timing advance is estimated by the second node (or donor/upper node) based on the transmission delay through the uplink signal of the first node (section 0091); the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]. 

Regarding claim 47, Liu further discloses the features comprising:
the apparatus of claim 45, wherein the one or more processors are further configured to receive from the downstream node, one or more uplink transmissions based on the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the upstream node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]. 

Regarding claim 48, Liu further discloses the features comprising:
the apparatus of claim 45, wherein the one or more processors are configured to transmit the indication of the downlink transmission timing advance is based at least in part on a raster over which a random access channel request is received from the downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an 

Regarding claim 49, Liu discloses a method and apparatus for implementing network synchronization comprising the features:
an apparatus for wireless communication [Liu: see Figures 1 – 4 and Abstract], comprising: 
means for transmitting, to a downstream node, an indication of an uplink transmission timing advance for transmitting uplink communications to the apparatus [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the first node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]; and
means for transmitting, to the downstream node, an indication of a downlink transmission timing advance for transmitting downlink communications from the downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) 
. 
Regarding claim 50, Liu further discloses the features comprising:
the apparatus of claim 49, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first network timing advance is estimated by the second node (or donor/upper node) based on the transmission delay through the uplink signal of the first node (section 0091); the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]. 

Regarding claim 51, Liu further discloses the features comprising:
the apparatus of claim 49, further comprising means for receiving, from the downstream node, one or more uplink transmissions based on the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the upstream node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]. 

Regarding claim 52, Liu further discloses the features comprising:
the apparatus of claim 49, wherein the means for  transmitting the indication of the downlink transmission timing advance is based at least in part on a raster over which a random access channel request is received from the downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information].


a non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communications, the code comprising code for: 
transmitting, by a first node to a downstream node, an indication of an uplink transmission timing advance for transmitting uplink communications to the first node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first node may send uplink information to the first node based on the first network timing advance; the first node further determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]; and
transmitting, by the first node to the downstream node, an indication of a downlink transmission timing advance for transmitting downlink communications from the downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending 
. 
Regarding claim 54, Liu further discloses the features comprising:
the non-transitory computer-readable medium of claim 53, wherein the indication of the downlink transmission timing advance includes a value that is relative to the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 – 0081 & section 0084; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset or the first network timing advance (TA) and a timing offset; the first network timing advance is estimated by the second node (or donor/upper node) based on the transmission delay through the uplink signal of the first node (section 0091); the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information]. 

Regarding claim 55, Liu further discloses the features comprising:
the non-transitory computer-readable medium of claim 53, further comprising code for receiving, from the downstream node, one or more uplink transmissions based on the uplink transmission timing advance [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium 

Regarding claim 56, Liu further discloses the features comprising:
the non-transitory computer-readable medium of claim 53, wherein the code for transmitting the indication of the downlink transmission timing advance is based at least in part on a raster over which a random access channel request is received from the downstream node [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a downlink frame sending time of the first node or an uplink frame receiving time of the first node, based on the received transmission timing information].





Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7 – 9, 14, 23 – 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2012/0058884 A1) In view of ZHANG (EP 2 568 755 A1).

Regarding claim 7, Liu further discloses the features comprising:
the method of claim 3, wherein receiving the indication of the uplink transmission timing advance comprises receiving a MAC CE [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0082; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; the first node determines frame timing of the first node, which is a 
However, Liu does not explicitly disclose the features comprising:
a separate command indicating the uplink transmission timing advance. 
ZHANG discloses a method and system for relay timing adjustment comprising the features:
a separate command indicating the uplink transmission timing advance [ZHANG: see section 0114 – 0121; the base station generates two commands separately for the uplink timing adjustment and downlink timing adjustment; the base station sends the two commands separately to the relay node].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of ZHANG in order to provide a more robust system that enables synchronization of relay device access downlink transmission timing with base station downlink transmission timing [ZHANG: see Abstract].

Regarding claim 8, Liu further discloses the features comprising:
the method of claim 3, wherein receiving the indication of the uplink transmission timing advance comprises receiving the MAC CE [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0082; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network 
However, Liu does not explicitly disclose the features comprising:
the command including both the indication of the downlink transmission timing advance and the indication of the uplink transmission timing advance. 
ZHANG discloses a method and system for relay timing adjustment comprising the features:
the command including both the indication of the downlink transmission timing advance and the indication of the uplink transmission timing advance [ZHANG: see section 0106 – 0112; the base station generates a single command including both the uplink timing adjustment and downlink timing adjustment; the base station sends the single command to the relay node].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of ZHANG in order to provide a more robust system that enables synchronization of relay device access downlink transmission timing with base station downlink transmission timing [ZHANG: see Abstract].

	Regarding claim 9 Liu discloses all claimed limitations above. However, Liu does not explicitly disclose the features comprising:
	the method of claim 8, wherein a first number of bits and a second number of bits in the MAC CE are respectively used for the indication of the downlink transmission timing advance and the indication of the uplink transmission timing advance, and wherein the first number is different from the second number. 
ZHANG discloses a method and system for relay timing adjustment comprising the features:
the method of claim 8, wherein a first number of bits and a second number of bits in the MAC CE are respectively used for the indication of the downlink transmission timing advance and the indication of the uplink transmission timing advance, and wherein the first number is different from the second number [ZHANG: see sections 0080 – 0082; the base station sends both the uplink timing adjustment and downlink timing adjustment to the relay node; the information can be represented by using different numbers of bits].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of ZHANG in order to provide a more robust system that enables synchronization of relay device access downlink transmission timing with base station downlink transmission timing [ZHANG: see Abstract].

	Regarding claim 14, Liu further discloses the features comprising:
	the method of claim 1, the method of claim 1, wherein receiving the MAC CE comprises receiving the MAC CE [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0082; the first (relay) node receives transmission timing information sent by the second (upstream or parent) node via medium access control layer control signaling (MAC CE); the transmission timing information may comprise a timing offset and/or the first network timing advance; 
However, Liu does not explicitly disclose the features comprising:
at least one of a random access channel response message or a subsequent physical downlink shared channel (PDSCH). 
ZHANG discloses a method and system for relay timing adjustment comprising the features:
at least one of a random access channel response message or a subsequent physical downlink shared channel (PDSCH) [ZHANG: see sections 0080 – 0082 & sections 0125 - 0136].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of ZHANG in order to provide a more robust system that enables synchronization of relay device access downlink transmission timing with base station downlink transmission timing [ZHANG: see Abstract].

Regarding claim 23, Liu further discloses the features comprising:
the apparatus of claim 19, wherein the one or more processors are configured to receive a separate MAC CE [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also Figure 4 and sections 0090 – 0099 & sections 0075 - 0082; the first (relay) node 
However, Liu does not explicitly disclose the features comprising:
a separate command indicating the uplink transmission timing advance. 
ZHANG discloses a method and system for relay timing adjustment comprising the features:
a separate command indicating the uplink transmission timing advance [ZHANG: see section 0114 – 0121; the base station generates two commands separately for the uplink timing adjustment and downlink timing adjustment; the base station sends the two commands separately to the relay node].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of ZHANG in order to provide a more robust system that enables synchronization of relay device access downlink transmission timing with base station downlink transmission timing [ZHANG: see Abstract].

Regarding claim 24, Liu further discloses the features comprising:
the apparatus of claim 19, wherein the one or more processors are configured to receive the MAC CE [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see 
However, Liu does not explicitly disclose the features comprising:
the command including both the indication of the downlink transmission timing advance and the indication of the uplink transmission timing advance. 
ZHANG discloses a method and system for relay timing adjustment comprising the features:
the command including both the indication of the downlink transmission timing advance and the indication of the uplink transmission timing advance [ZHANG: see section 0106 – 0112; the base station generates a single command including both the uplink timing adjustment and downlink timing adjustment; the base station sends the single command to the relay node].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of ZHANG in order to provide a more robust system that enables synchronization of relay device access downlink transmission timing with base station downlink transmission timing [ZHANG: see Abstract].


	the apparatus of claim 19, wherein a first number of bits and a second number of bits in the MAC CE are respectively used for the indication of the downlink transmission timing advance and the indication of the uplink transmission timing advance, and wherein the first number is different from the second number. 
ZHANG discloses a method and system for relay timing adjustment comprising the features:
the apparatus of claim 19, wherein a first number of bits and a second number of bits in the MAC CE are respectively used for the indication of the downlink transmission timing advance and the indication of the uplink transmission timing advance, and wherein the first number is different from the second number [ZHANG: see sections 0080 – 0082; the base station sends both the uplink timing adjustment and downlink timing adjustment to the relay node; the information can be represented by using different numbers of bits].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of ZHANG in order to provide a more robust system that enables synchronization of relay device access downlink transmission timing with base station downlink transmission timing [ZHANG: see Abstract].

	Regarding claim 30, Liu further discloses the features comprising:
	the apparatus of claim 17, wherein the one or more processors are configured to receive the MAC CE [Liu: see Figures 1 - 4 and claims 21 – 22 & claims 26 – 27; see also 
However, Liu does not explicitly disclose the features comprising:
at least one of a random access channel response message or a subsequent physical downlink shared channel (PDSCH). 
ZHANG discloses a method and system for relay timing adjustment comprising the features:
at least one of a random access channel response message or a subsequent physical downlink shared channel (PDSCH) [ZHANG: see sections 0080 – 0082 & sections 0125 - 0136].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of ZHANG in order to provide a more robust system that enables synchronization of relay device access downlink transmission timing with base station downlink transmission timing [ZHANG: see Abstract].

s 13, 16, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2012/0058884 A1) In view of R1-1806664

	Regarding claim 13, Liu discloses all claimed limitations above. However, Liu does not explicitly discloses the features comprising:
the method of claim 1, further comprising transmitting the indication of the downlink transmission timing advance to the downstream node.
	R1-1806664 discloses a method for IAB synchronization comprising the features:
the method of claim 1, further comprising transmitting the indication of the downlink transmission timing advance to the downstream node [R1-1806664: see section 2.1; R1-1806664 discloses that on the next hop (BH2), there will be similar timing adjustment at IAB node 2 (UE); therefore, the synchronization procedure is similar to the one between donor cell and BH1]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of R1-1806664 in order to provide a more robust system that does not require specification work for IAB [R1-1806664: see section 2].

	Regarding claim 16, Liu discloses all claimed limitations above. However, Liu does not explicitly discloses the features comprising:
the method of claim 1, wherein transmitting the downlink communications is based at least in part on determining a minimum timing gap from receiving the indication of the downlink transmission timing advance,
wherein determining the minimum timing gap is based on at least one of a time for downlink shared data channel processing, a time for uplink shared data channel processing, a time required for timing advance, a time required to generate downlink shared data channel data, or a MAC processing latency.
	R1-1806664 discloses a method for IAB synchronization comprising the features:
	the method of claim 1, wherein transmitting the downlink communications is based at least in part on determining a minimum timing gap from receiving the indication of the downlink transmission timing advance [R1-1806664: see section 2.1; if the IAB node 1 is scheduled for UL TX in a slot following DL reception, the schedule at the Donor should consider the RA and required GP for RX/TX switching], 
wherein determining the minimum timing gap is based on at least one of a time for downlink shared data channel processing, a time for uplink shared data channel processing, a time required for timing advance, a time required to generate downlink shared data channel data, or a MAC processing latency [R1-1806664: see section 2.1; if the IAB node 1 is scheduled for UL TX in a slot following DL reception, the schedule at the Donor should consider the RA and required GP for RX/TX switching]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of R1-1806664 in order to provide a more robust system that does not require specification work for IAB [R1-1806664: see section 2].


the apparatus of claim 17, wherein the one or more processors are further configured to transmit the indication of the downlink transmission timing advance to the downstream node.
	R1-1806664 discloses a method for IAB synchronization comprising the features:
the apparatus of claim 17, wherein the one or more processors are further configured to transmit the indication of the downlink transmission timing advance to the downstream node [R1-1806664: see section 2.1; R1-1806664 discloses that on the next hop (BH2), there will be similar timing adjustment at IAB node 2 (UE); therefore, the synchronization procedure is similar to the one between donor cell and BH1]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of R1-1806664 in order to provide a more robust system that does not require specification work for IAB [R1-1806664: see section 2].
	Regarding claim 32, Liu discloses all claimed limitations above. However, Liu does not explicitly discloses the features comprising:
the apparatus of claim 17, wherein the one or more processors are configured to transmit the downlink communications is based at least in part on determining a minimum timing gap from receiving the indication of the downlink transmission timing advance,
wherein the one or more processors are configured to determine the minimum timing gap is based on at least one of a time for downlink shared data channel processing, a time for uplink shared data channel processing, a time required for timing advance, a time required to generate downlink shared data channel data, or a MAC processing latency.
	R1-1806664 discloses a method for IAB synchronization comprising the features:
	the apparatus of claim 17, wherein the one or more processors are configured to transmit the downlink communications is based at least in part on determining a minimum timing gap from receiving the indication of the downlink transmission timing advance [R1-1806664: see section 2.1; if the IAB node 1 is scheduled for UL TX in a slot following DL reception, the schedule at the Donor should consider the RA and required GP for RX/TX switching], 
wherein the one or more processors are configured to determine the minimum timing gap is based on at least one of a time for downlink shared data channel processing, a time for uplink shared data channel processing, a time required for timing advance, a time required to generate downlink shared data channel data, or a MAC processing latency [R1-1806664: see section 2.1; if the IAB node 1 is scheduled for UL TX in a slot following DL reception, the schedule at the Donor should consider the RA and required GP for RX/TX switching]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Liu by incorporating techniques of R1-1806664 in order to provide a more robust system that does not require specification work for IAB [R1-1806664: see section 2].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473